 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) made and entered into as of March 18, 2008
(the “Execution Date”) and effective as of March 18, 2008 (the “Effective
Date”), by and between Medistem Laboratories, Inc., a Nevada corporation (the
“Company”), and Thomas Ichim (“Executive”).

ARTICLE I.
DUTIES AND TERM

1.1

Continued Employment

In consideration of their mutual covenants and other good and valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the Company agrees to employ Executive, and Executive agrees to
remain in the employ of the Company, upon the terms and conditions herein
provided.

1.2

Position and Responsibilities

(a)

Executive shall serve as the Chief Executive Officer of the Company reporting
directly to the board of directors of the Company (the “Board”). Executive
agrees to perform services commensurate with his position and involving duties
of the scope, dignity and importance of a Chief Executive Officer as shall from
time to time be assigned to him by the Board.

(b)

During the period of his employment hereunder, Executive shall devote his
business time, attention, skill and efforts to the performance of his duties
hereunder.

1.3

Term

The term of Executive’s employment under this Agreement shall commence on the
Effective Date and shall continue as provided herein, unless terminated by
either party. The period from the Effective Date until the termination of
Executive’s employment under this Agreement is referred to as the “Term”.

1.4

Travel

Executive agrees to travel as reasonably required in the performance of his
duties hereunder. Executive shall be entitled to Business Class travel and
accommodations when traveling on the Company’s business.

 

 

--------------------------------------------------------------------------------



ARTICLE II.
COMPENSATION

For all services rendered by Executive in any capacity during his employment
under this Agreement, including, without limitation, services as a director,
officer or member of any committee of the Board or of any subsidiary or
affiliate of the Company, the Company shall compensate Executive as follows:

2.1

Salary

Commencing on the date of hire the executive shall be entitled to an annual
salary of $110,000. In addition, Executive’s Salary shall be reviewed annually
by the Board or a committee designated by the Board and the Board or such
committee may, in its discretion, increase, but not decrease, Executive’s then
current Salary. Notwithstanding the foregoing, in the event the Company
institutes a salary reduction program which affects all of the Company’s
employees by the same percentage, then Executive’s Salary may be reduced by such
percentage. Executive’s Salary shall be paid in equal monthly installments.
Executive’s salary as in effect from time to time is referred to in this
Agreement as the “Salary.”

2.2

Annual Bonus

Executive shall be entitled to bonus payments at levels at least commensurate
with bonuses paid to the Senior Executives, if any, as determined from time to
time by the Board in its sole and absolute discretion (the “Annual Bonus”).
Executive’s Annual Bonus will be paid in form and at the same time as bonuses
are generally paid to the Senior Executives. For purposes of this Agreement, the
term “Senior Executive” shall mean the five highest compensated employees of the
Company determined in accordance with applicable SEC rules and regulations.

2.3

Future Equity Awards

Executive shall be entitled to participate in all Company long term incentive
programs extended to the Senior Executives generally at levels commensurate with
Executive’s position.

2.4

Reimbursement of Business Expenses

The Company shall, in accordance with standard Company policies, pay, or
reimburse Executive for, all reasonable travel (including, without limitation,
the costs of Business Class travel and accommodations pursuant to Section 1.4)
and other expenses incurred by Executive in performing his obligations under
this Agreement.

2.5

Vacations

Executive shall be entitled to 20 business days, excluding Company holidays, of
paid vacation during each year of employment hereunder. Executive may not accrue
and carry forward unused vacation days from any particular year of this
Agreement to the next.

2

--------------------------------------------------------------------------------



 

2.6

Additional Benefits

Commencing on the Compensation Commencement Date, Executive shall be entitled to
participate in all employee benefit and welfare programs, plans and arrangements
(including, without limitation, bonus, pension, profit-sharing, supplemental
pension and other retirement plans, insurance, hospitalization, medical and
disability benefits, travel or accident insurance plans) and fringe benefits,
such as club dues and fees of professional organizations and associations, which
are from time to time available to the Company’s employees.

ARTICLE III.
TERMINATION OF EMPLOYMENT

3.1

Death or Retirement of Executive

(a)

This Agreement shall automatically terminate upon death or Retirement of
Executive. The term “Retirement” shall mean normal retirement at age 65 or in
accordance with rules generally applicable to the Company’s executive employees
in accordance with any other retirement arrangement established with Executive’s
consent with respect to Executive.

3.2

By Executive

(a)

Executive shall be entitled to terminate this Agreement at any time by giving
notice to the Company.

3.3

By Company

The Company shall be entitled to terminate this Agreement at any time by giving
notice to Executive.

(a)

In the event Executive is terminated for Cause (as defined below), Executive
shall be entitled to receive accrued and vested benefits up to the date of
termination and shall be promptly reimbursed for all business expenses properly
incurred by Executive prior to the date of termination.

(b)

In the event Executive is terminated without Cause, Executive shall be entitled
to receive accrued and vested benefits up to the date of termination and shall
be promptly reimbursed for all business expenses properly incurred by Executive
prior to the date of termination. In addition, Executive shall have ninety (90)
days from the date of termination to exercise any vested but unexercised options
existing as of the termination date.

For purposes of this Agreement, the term “Cause” shall mean the occurrence of
any of the following:

(i)

Executive’s gross and willful misconduct with regard to the Company which is
materially injurious to the Company;

 

3

--------------------------------------------------------------------------------



 

(ii)

Executive has engaged in fraudulent conduct with respect to the Company’s
business or in conduct of a criminal nature that will have an material adverse
impact on the Company’s standing and reputation;

(iii)

the continued and unjustified willful failure or willful refusal by Executive to
attempt to perform the duties required of him by this Agreement (other than any
such failure or refusal resulting from incapacity due to physical or mental
illness) which willful failure or willful refusal is not cured within fifteen
(15) days following (A) receipt by Executive of written notice from the Board
specifying the factors or events constituting such willful failure or willful
refusal, and (B) a reasonable opportunity for Executive to correct such
deficiencies; or

(iv)

Executive’s use of drugs and/or alcohol in material violation of the Company’s
policy in effect on the Execution Date.

No event or condition described above shall constitute Cause unless (x) the
Company first gives Executive a notice of termination no fewer than 30 days
prior to the date of termination; and (y) Executive is provided the opportunity
to appear before the Board, with or without legal representation at his election
to present arguments on his own behalf.

No act or failure to act on Executive’s part will be considered “willful” unless
done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was not adverse to the best
interests of the Company.

ARTICLE IV.
RESTRICTIVE COVENANTS

4.1

Confidentiality

(a)

Executive covenants and agrees to hold in strictest confidence, and not disclose
to any person without the express written consent of the Company, any and all of
the Company’s Proprietary Information, except as such disclosure may be required
or desirable in connection with his employment hereunder. Further, this Section
4.1(a) shall not prevent Executive from disclosing Proprietary Information in
connection with any litigation, arbitration or mediation to enforce this
Agreement, provided that such disclosure is necessary or reasonably desirable
for Executive to assert any claim or defense in such proceeding. In addition,
this Section 4.1(a) shall not apply to Proprietary Information that Executive is
required to disclose by applicable law, regulation or legal process. This
covenant and agreement shall survive this Agreement and continue to be binding
upon Executive after the expiration or termination of this Agreement, whether by
passage of time or otherwise, so long as such information and data shall remain
Proprietary Information.

 

4

--------------------------------------------------------------------------------



(b)

Upon termination of this Agreement for any reason, Executive shall immediately
turn over to the Company any Proprietary Information in his possession.
Executive shall have no right to retain any copies of any material qualifying as
Proprietary Information for any reason whatsoever after termination of his
employment hereunder without the express written consent of the Company.
Notwithstanding the foregoing, Executive shall be entitled to retain (i) papers
and other materials of a personal nature, including, but not limited to,
photographs, personal diaries, calendars and Rolodexes, (ii) information showing
his compensation or relating to reimbursement of expenses, (iii) information
that is required for the preparation of his personal income tax return, (iv)
documents provided to him in his capacity as a participant in any employee
benefit plan, policy or program of the Company and (v) this Agreement and any
other agreement by and between him and the Company with regard to his employment
or termination thereof.

(c)

For purposes of this Agreement, “Proprietary Information” means and includes the
following: the identity of clients or customers or potential clients or customer
of the Company or its affiliates; any written, typed or printed lists, or other
materials identifying the clients or customers of the Company or its affiliates;
any financial or other information supplied by clients or customers of the
Company or its affiliates; any and all data or information involving the
Company, its affiliates, programs, methods, or contacts employed by the Company
or its affiliates in the conduct of their business; any lists, documents,
manuals, records, forms, or other material used by the Company or its affiliates
in the conduct of their business; and any other secret or confidential
information concerning the Company’s or its affiliates’ business or affairs. The
terms “list,” “document” or other equivalents, as used in this subparagraph (c),
are not limited to a physical writing or compilation but also include any and
all information whatsoever regarding the subject matter of the “list” or
“document,” whether or not such compilation has been reduced to writing.
“Proprietary Information” shall not include any information which: (i) is or
becomes publicly available or generally known within the relevant trade or
industry through no act or failure of Executive; (ii) was or is rightfully
learned by Executive from a source other than the Company before being received
from the Company; or (iii) becomes independently available to Executive as a
matter of right from a third party, provided such third party is not to
Executive’s knowledge subject to a confidentiality agreement with the Company.
If only a portion of the Proprietary Information is or becomes publicly
available, then only that portion shall not be Proprietary Information
hereunder.

4.2

Competition

(a)

Executive acknowledges that he is the Chief Executive Officer of the Company and
in such capacity he will be a representative of the Company with respect to
clients and potential clients of the Company. Executive also acknowledges that
he has had and will continue to have access to confidential information about
the Company, its affiliates, and their clients and that Proprietary Information
acquired by him at the expense of the Company is for use in its business.
Executive’s management and operational services to the Company are special,
unique, and extraordinary and the success or failure of the Company is dependent
upon his discharge of his duties and obligations. Accordingly, by execution of
this Agreement, Executive agrees that during his employment with the Company and
for a period of twelve (12) months following the date of termination of his
employment hereunder (the “Non-Competition Period”) for any reason (whether such
termination shall be voluntary or involuntary), he shall not:

5

--------------------------------------------------------------------------------



 

(i)

except as a passive investor in publicly-held companies, and except for
investments held as of the date hereof, directly or indirectly own, operate,
manage, consult with, control, participate in the management or control of, be
employed by, maintain or continue any interest whatsoever in any company that
directly competes with the Company in the United States; or

(ii)

directly or indirectly solicit any business of a nature that is directly
competitive with the business of the Company from any individual or entity that
obtained such products or services from the Company or its affiliates at any
time during his employment with the Company; provided, the foregoing shall not
be violated by general advertising not targeted at such individuals or entity;
or

(iii)

directly or indirectly solicit any business of a nature that is directly
competitive with the business of the Company from any individual or entity
solicited by him on behalf of the Company or its affiliates; provided, the
foregoing shall not be violated by general advertising not targeted at such
individuals or entity; or

(iv)

employ, or directly or indirectly solicit, or cause the solicitation of, any
employees of the Company who are in the employ of the Company on the termination
date of his employment hereunder for employment by others; provided, the
foregoing shall not be violated by general advertising not targeted at Company
employees nor by serving as a reference upon request.

(b)

Notwithstanding the foregoing, the Company agrees and acknowledges that
Executive’s continued participation in the Permitted Businesses shall not be a
violation of Section 5.2 (a).

(c)

Executive expressly agrees and acknowledges that:

(i)

the Company believes that it will require at least 12 months for the Company to
locate, hire and train an appropriate individual to perform the functions and
duties that Executive is performing hereunder;

(ii)

the Company has protected business interests throughout the Untied States of
America and that competition with and against such business interests would be
harmful to the Company;

(iii)

this covenant not to compete is reasonable as to time and geographical area and
does not place any unreasonable burden upon him;

(iv)

the general public will not be harmed as a result of enforcement of this
covenant not to compete;

(v)

his personal legal counsel has reviewed this covenant not to compete; and

 

6

--------------------------------------------------------------------------------



 

(vi)

he understands and hereby agrees to each and every term and condition of this
covenant not to compete.

4.3

Non-Disparagement

During the Term and the Non-Competition Period, each party agrees not to
disparage the other party.

4.4

Remedies

Executive acknowledges that the remedy at law for any breach or threatened
breach of Sections 4.1, 4.2 and 4.3 will be inadequate and, accordingly, that
the Company shall, in addition to all other available remedies (including
without limitation, seeking such damages as it can show it has sustained by
reason of such breach), be entitled to injunctive relief or specific performance
without any bond or other security being required of any court.

4.5

Agreement Confidential

During the Term and the Non-Competition Period, each party agrees not to
disclose to any third party the conditions of Executive’s employment with the
Company except as may be required in filings made pursuant to applicable law and
the rules and regulations of the Securities and Exchange Commission; provided,
Executive may disclose the terms of this Agreement to his accountants,
attorneys, future and potential future employers and/or spouse, provided that
they also agree to maintain the confidentiality of this Agreement.

4.6

Mitigation of Damages; Arbitration

(a)

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment. The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expense which Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee or performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Code Section
1274(d) or any successor provision thereto, for an obligation with a term equal
to the length of such delay.

 

7

--------------------------------------------------------------------------------



 

(b)

Any dispute or controversy arising from or relating to this Agreement and/or
Executive’s employment or relationship with the Company shall be resolved by
binding arbitration, to be held in Maricopa County, Arizona or in any other
location mutually agreed to by the Company and Executive in accordance with the
rules and procedures of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Executive and the Company agree that, in the event a dispute arises
that concerns this Agreement, if Executive is the Prevailing Party, Executive
shall be entitled to recover all of his reasonable fees and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred in
connection with the dispute. A Prevailing Party is one who is successful on any
significant substantive issue in the action and achieves either a judgment in
such party’s favor or some other affirmative recovery.

4.7

Successors; Binding Agreement

This Agreement shall be binding upon any successor to the Company and shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, beneficiaries, designees, executors, administrators, heirs,
distributees, devisees and legatees.

4.8

Modification; No Waiver

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement, except by written instrument by
the party charged with such waiver or estoppel. No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
other term or condition.

4.9

Severability

The covenants and agreements contained herein are separate and severable and the
invalidity or unenforceability of any one or more of such covenants or
agreements, if not material to the employment arrangement that is the basis for
this Agreement, shall not affect the validity or enforceability of any other
covenant or agreement contained herein. If, in any judicial proceedings, a court
shall refuse to enforce one or more of the covenants or agreements contained
herein because the duration thereof is too long, or the scope thereof is too
broad, it is expressly agreed between the parties hereto that such duration or
scope shall be deemed reduced to the extent necessary to permit the enforcement
of such covenants or agreements.

4.10

Notices

All notices and other communications required or permitted hereunder shall be in
writing and shall be delivered personally or sent by registered or certified
mail, return receipt requested, to the parties hereto at the following
addresses:

 

8

--------------------------------------------------------------------------------

 

If to the Company, to it at:

Medistem Laboratories, Inc.

2027 E. Cedar Street, Suite 102

Tempe, Arizona 85281

 

 

 

 

ATTN:

with a copy to:

DLA Piper US LLP

2415 E. Camelback Road

Suite 700

Phoenix, Arizona 85016

ATTN: Gregory R. Hall, Esq.

If Executive, to him at the last address for Executive on the books of the
Company.

4.11

Assignment

This Agreement and any rights hereunder shall not be assignable to either party
without the prior written consent of the other party; provided, the Company may
only assign this Agreement to an acquirer of all or substantially all of the
assets of the Company who has assumed all of the Company’s obligations hereunder
in a writing delivered to Executive and otherwise complies with the provisions
of this Agreement with regard to such assumption.

4.12

Entire Understanding

This Agreement constitutes the entire understanding between the parties hereto
and no agreement, representation, warranty or covenant has been made by either
party except as expressly set forth herein.

4.13

Executive’s Representations

Executive represents and warrants that neither the execution and delivery of
this Agreement nor the performance of his duties hereunder violates the
provisions of any other agreement to which he is a party or by which he is
bound.

4.14

Survivorship

Unless specifically stated to the contrary in this Agreement, the rights and
obligations of Executive and Company intended to survive termination of
Executive’s employment shall survive any termination of Executive’s employment
or expiration of the Term.

4.15

Governing Law

This Agreement shall be construed in accordance with and governed for all
purposes by the laws of the State of Arizona applicable to contracts executed
and wholly performed within such state.

 

9

--------------------------------------------------------------------------------



 

4.16

Indemnification

The Company agrees to indemnify Executive pursuant to that certain
Indemnification Agreement dated as of the date hereof.

4.17

Counterparts

This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

4.18

Headings

The headings of sections herein are included solely for convenience of reference
and shall not control the meaning or interpretation of any of the provisions of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

COMPANY:

MEDISTEM LABORATORIES, INC.,
a Nevada Corporation

By: ___________________________

Name: _________________________

Title: __________________________

By:

 

EXECUTIVE:

______________________________

Thomas Ichim

 

 

 

 

10

 